Citation Nr: 1627732	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an eye disability to include vision problems, glaucoma, cataracts, and ptosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from March 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

This matter was previously before the Board on several occasions.  In a September 2011 decision, the Board reopened the claim and then denied, on the merits, the issue of service connection for vision problems.  The Veteran appealed the Board's September 2011 denial of his claim for service connection for vision problems to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2012 Memorandum Decision, the Court vacated that part of the Board's September 2011 decision that denied service connection for vision problems and remanded the matter for further development.

In June 2013, the Board remanded the matter for development pursuant to the Court's instructions.  In December 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the Court.

In a December 2014 memorandum decision, the Court vacated the Board's December 2013 decision and remanded it for readjudication.  

In October 2015, the Board remanded the claim for further development.  The Board finds that there has been substantial compliance with its remand directives.   
 

FINDINGS OF FACT

1.  The earliest clinical evidence of glaucoma, cataracts, or ptosis is more than two decades after separation from service.

2.  The most probative evidence of record is against a finding that the Veteran has an eye disability causally related to, or aggravated by, service or a service-connected disability, to include medication used to treat that disability. 


CONCLUSION OF LAW

The criteria for service connection for an eye disability to include vision problems, glaucoma, cataracts, and ptosis, have not been met. 38 U.S.C.A. §§ 1110, 112, 5107(b)(West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran's STRs include his January 1971 report of medical history prior to entrance which reflects that he reported that he wore glasses or contact lenses.  The January 1971 report of medical examination for pre-induction purposes reflects that the Veteran entered on active duty with bilateral refractive error and distant vision of 20/400.  He was assigned a physical profile of a "2" for his eyes.  A "2" reflects that the Veteran possesses some medical condition or physical defect that may require some activity limitations.  See AR (Army Regulation) 40-501. 

The Veteran's April 1972 report of medical examination for separation purposes reflects that his vision was 20/400 bilaterally.  His physical profile remained a "2" for his eyes.

There is no record of any other complaints, diagnosis, or treatment related to the eyes during service other than routine examinations.

The Veteran separated from service in 1972.  There are no clinical records in at least two decades after separation from service which reflect glaucoma, cataracts, or ptosis.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has been diagnosed with glaucoma (e.g. 2002, 2004 records), cataracts (e.g. 2006 records), ptosis (e.g. 2013 report), and refractive error.  

In August 2013 the Veteran was afforded a QTC/VA eye examination.  The diagnosis was bilateral glaucoma, nuclear cataracts, and ptosis of the eyelid. According to the examiner, the disorders are not related to service or a service-connected disability.  The examiner (Dr. A.Y.) opined, in pertinent part, as follows:

Dilated fundus exam dated 08-15-2013 showed presence of open angle glaucoma OU, mild nuclear cataract OU, and best corrected vision was 20/25 in right eye and left eye. Reviewing VA post STRs indicating diagnosis of normal tension glaucoma on 09- 25-2006 with 20/20 vision in right and left eye. Some psychiatric medication can have risk for angle closure glaucoma in those patients at risk for this type of glaucoma. Since claimant'[s] eyes in this case had deep, open angle, claimant was not at risk for angle closure glaucoma. Additionally, the presence of mild cataract was age related.  I, therefore, conclude the claimed vision condition was less likely than not caused by service connected psychiatric treatment. 

The examiner found that the "cause of normal tension glaucoma is still unknown.  For some reason, the optic nerve is susceptible to damages from even normal amount of eye pressure.  Claimant's mild cataract was age related."  
With regard to the Veteran's ptosis, the examiner found that it did not cause a decrease in visual acuity or other visual impairment. "Ptosis" is "drooping of the upper eyelid." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1551 (32d ed. 2012).

Finally, the examiner found that it was not at least as likely as not that the Veteran had a vision condition which was aggravated beyond its natural progression by his service-connected disability.  As a rationale, the examiner stated that the Veteran's vision disorder was not caused by his service-connected treatment for the reason that the Veteran had open angle glaucoma as opposed to close angle glaucoma, and age-related mild cataract.

The QTC/VA medical examiner responded to three distinct inquiries related to direct causation, secondary causation, and aggravation.  Although the VA examiner used the phrase "caused by" in his aggravation rationale, the Board finds that the examiner intended to also include "aggravation" and opine that the Veteran's eye disabilities were not aggravated by his service-connected disability, or treatment therefore.  The Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination. See Monzingo v. Shinseki, 26 Vet.App. 97, 106 (2012); see also Acevedo, 25 Vet.App. at 294 (noting, "the [VA medical examination] report [] must be read as a whole"). 

The examiner's negative causation and negative aggravation opinions were based on the factors cited in the provided rationales, namely that there is no known association between the Veteran's type of "open angle glaucoma" and psychiatric medications and that the Veteran's cataracts are related to his age.  

The examiner's rationale was provided in direct response to the questions asked.  With regard to aggravation, the examiner's inartful use of the term "caused by" does not preclude the Board from finding that the examiner intended to include aggravation, when considered with the examination report as a whole, to include that the examiner was responding to the question of whether it is at least as likely as not that the Veteran's condition was aggravated beyond its natural progression by his service-connected psychiatric disorder or treatment therefore. 

The examiner explained that while some psychiatric medication can pose a risk for angle closure glaucoma, the Veteran has deep, open angle glaucoma, so the Veteran's glaucoma is not directly or tangentially related to his service-connected psychiatric disability.  He further noted that the Veteran had been diagnosed with normal tension glaucoma in, which the examiner explained results "from even normal amount of eye pressure." He also stressed that the Veteran's "mild cataract condition" was age related.  The examiner also noted that ptosis does not cause visual impairment or decrease in visual acuity. 

A December 2015 DBQ examination report obtained pursuant to the most recent Board remand is also of record. That examiner (Dr. R. S.) opined that the Veteran's eye disabilities are less likely as not incurred in or caused by service.  The opinion was based on current peer review medical literature, and the evidence of record, to include the Veteran's STRs, which were negative for any ocular conditions during service.  The examiner also opined that it is less likely as not that the Veteran has an eye disability which is caused by a service-connected disability, or aggravated (increased in severity beyond its natural progression) by a service-connected disability to include medication to treat such.  The examiner's opinion was based on a lack of clinical findings that would suggest that his current ocular conditions are related to anything other than being a normal and an expected ocular change finding and degeneration.  The Board finds that the examiner's use of the term "related" encompasses "aggravation" as the examiner used that term, in part, when specifically answering a question on aggravation (i.e. increase in severity beyond natural progression).

The Board also finds that any allegation by the Veteran that he has had an eye disability of glaucoma, cataracts, or ptosis, continuing since service is less than credible given the record as a whole.  The STRs are negative for such, there is no clinical records of such in the two decades after separation from service, and the clinical evidence that at least one of the disabilities is "age-related" are all against a finding of continuity since service.  

Finally, the Board notes that refractive errors are not disabilities for which service connection is warranted. 

In sum, although the Veteran contends that he has eye disabilities caused by, or aggravated by, a service-connected disability, to include medication to treat such, he has not been shown to be competent to provide a probative opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). The most probative opinions, those of the physicians noted above, are against a finding that service connection is warranted. The probative evidence reflects that the Veteran's eye disabilities are due to age and factors other than service, other than a service-connected disability, and other than medication to treat a service-connected disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired eye disorder to include vision problems, glaucoma, cataracts, and ptosis, is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


